Citation Nr: 9926135	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posterior subcapsular 
cataract as secondary to radiation exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1962.  He also had some reserve duty.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in March 1995.  
The RO, in pertinent part, denied entitlement to service 
conection for posterior subcapsular cataract as secondary to 
radiation exposure.  


FINDING OF FACT

The probative medical evidence of record does not show that a 
posterior subcapsular cataract is causally related to the 
veteran's inservice radiation exposure.


CONCLUSION OF LAW

Posterior subcapsular cataract is not related to an injury or 
disease incurred in or aggravated during active service to 
include radiation exposure.  38 U.S.C.A. §§ 1131, 5107 (West 
1991);  38 C.F.R. §§ 3.303, 3.311 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records including the October 
1958 entrance and October 1962 separation examination reports 
are silent for posterior subcapsular cataract(s).  

The subsequently dated reserve medical records dating through 
approximately June 1989 including reports of physical 
examinations and a medical board report dated in mid 1989 are 
likewise silent for posterior subcapsular cataract(s).  At 
the time of the medical board report there was indication 
that he was no longer an active duty reservist.  There is no 
indication that he participated in any recognized active or 
inactive duty training after January 1987.  

Private hospital records in August 1988 first reflect the 
presence of a posterior subcapsular cataract of the left eye.  
The veteran underwent extracapsular cataract extraction with 
posterior chamber intraocular lens implant of the left eye.  
A pathology report revealed findings consistent with 
cataract.  

In their letter of June 1994 with attachments the Defense 
Nuclear Agency (DNA) advised that the veteran had 
participated in Operation DOMINIC I.  His film badge was 
damaged and a reconstructed dose estimate was provided.  A 
detailed explanation as to dose reconstruction was provided.  
Attached was the Executive Summary from a National Academy of 
Sciences (NAS) report addressing the accuracy of the 
radiation exposure information provided in the veteran's 
case.

In a statement dated in July 1994 the veteran essentially 
disputed the dose estimate but did not refer to any 
alternative source for dose reconstruction.  

The RO in August 1994 referred the case to the VA C&P Service 
Director (designee of VA Under Secretary for Benefits) who 
then forwarded the claim in January 1995 to the VA Under 
Secretary for Health for review with a memorandum noting the 
veteran served on active duty in the United States Navy from 
October 1958 to October 1962 and that in August 1988 a 
posterior subcapsular cataract was removed from his left eye.  
It was noted that the DNA in their letter of June 1994 
advised that he had participated in Operation DOMINIC I.  His 
film badge was damaged and a reconstructed dose estimate was 
provided.  

The record reflected exposure to ionizing radiation at age 22 
and that the disease was first diagnosed 26 years after 
exposure.  It was noted that the disability was not listed as 
a presumptive disability under 38 C.F.R. § 3.309.  A review 
of the records was requested for an opinion on whether it was 
likely, unlikely or as least as likely as not that the 
veteran's posterior subcapsular cataract resulted from 
exposure to radiation in service.  

A February 1995 opinion of the Assistant Chief Public Health 
and Environmental Hazards (a physician designee of the VA 
Under Secretary for Health) found it was unlikely that the 
veteran's posterior subcapsular cataract, left eye could be 
attributed to exposure to ionizing radiation in service.  The 
opinion mentioned that the DNA estimated that the veteran was 
exposed to doses of ionizing radiation during military 
service as follows: neutron-less than 0.001 rem; gamma-0.000 
rem.  Also, it mentioned that CIRRPC Science Panel Report 
Number 6, 1988 did not provide screening doses for cataracts 
and reported pertinent information from Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BIER V) 1990, 
page 363, the threshold dose of radiation resulting in lens 
opacities in atomic bomb survivors was about 60 to 150 rads 
while the thresholds for persons treated with X-rays to the 
eyes was about 200-500 rads.  

In February 1995, the VA C&P Service Director after review of 
the record and the medical opinion opined that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.

The veteran submitted a copy of an article on Chronic 
(Delayed) Effects OF Excessive Doses Of Ionizing Radiation 
taken from Current Medical Diagnoses and Treatment, 35th 
edition (1996).  It was noted that cataracts were known to 
occur following high dose exposure. 

On a report of a VA examination in April 1997 reflecting 
ionizing radiation registry examination the veteran's history 
revealed cataracts in both eyes with lens implant since 1988.  
Pertinent impression was history of cataract with lens 
implant since 1988.  

In January 1999, the veteran underwent a VA special 
ophthalmological examination.  It was noted that he was a 48 
year old individual who reported for the examination stating 
that he was in the military while nuclear tests were being 
conducted and felt that nuclear radiation somehow damaged his 
eyes.  He complained of photophobia and glare as well as 
dryness with a foreign body sensation.  Following an 
objective evaluation diagnoses were meibomian gland 
dysfunction with mild blepharitis bilaterally and mild dry 
eye syndrome.  Also noted was a small subretinal lesion in 
the left fundus most consistent with a small choroidal nevus.  

The examiner opined that the meibomian gland dysfunction with 
mild blepharitis bilaterally and mild dry eye syndrome were 
related to changes that occurred naturally with aging.  The 
choroidal nevus was probably present for some time and would 
need to be observed for future changes.  He noted that there 
was no evidence presently that any of the veteran's 
complaints were related to radiation exposure of any kind.   

In July 1999, the veteran attended a video conference hearing 
at the RO before a Member of the Board sitting at the RO.  A 
copy of the hearing transcript is on file.  He claimed that 
his posterior subcapsular cataract, left eye developed 
secondary to exposure to ionizing radiation or to the flash 
from the nuclear explosion he witnessed.  He stated he was 
stationed on the ship's main deck without eye protection at 
the time of the nuclear explosion.  

The veteran noted that following the explosion he had no 
problems with his eyes so he did not seek any medical 
treatment at that time.  He indicated that he first noted 
pertinent eye problems in 1988.  He noted being told by a VA 
doctor that for age 47 at that time he was considered too 
young for having cataracts.  He noted that no doctor had ever 
told him that his cataract was due to nuclear-radiation 
exposure. 



Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1998).




Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence). 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§ 3.307 or 3.309 and 
manifested within the applicable presumptive period of § 
3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the veteran has submitted a 
well grounded claim for service connection for a posterior 
subcapsular cataract.  38 U.S.C.A. § 5107(a).  

Evidence of an in-service injury includes the veteran's 
testimony before the undersigned at his July 1999 
videoconference personal hearing regarding his exposure to 
radiation.  The record also contains evidence of a current 
disability.  A posterior subcapsular cataract was initially 
reported in 1988, and additional medical documentation 
thereafter confirms the need for extracapsular cataract 
extraction with posterior chamber intraocular lens implant in 
the left eye.  

The Board notes that a posterior subcapsular cataract is a 
"radiogenic disease" listed in the regulation.  38 C.F.R. 
§ 3.311(b)(2)(i-xxiv).  The record reflects that an opinion 
of the VA Under Secretary of Health was obtained to ascertain 
whether the veteran's disease resulted from exposure to 
radiation, which provides a nexus between a posterior 
subcapsular cataract and the radiation exposure.  
Accordingly, the evidence of record establishes the three 
elements required for a well grounded claim for service 
connection.  Caluza, 7 Vet. App. at 506.

The Board also finds that VA has satisfied its duty to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board notes that 38 C.F.R. 
§ 3.311 requires certain development with respect to claims 
based upon a contention that a radiogenic disease is the 
result of exposure to ionizing radiation.  The record 
contains information regarding the veteran's radiation dose 
in the form of a report from the DNA.  As noted above, the 
case has also been forwarded to the Under Secretary for 
Benefits for a medical opinion as to whether the veteran's 
posterior subcapsular cataract is due to his radiation 
exposure.  38 C.F.R. § 3.311(b)(1).  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 as well as the development 
mandated by 38 C.F.R. § 3.311.  Ramey, 120 F.3d at 1244.

The veteran through his confirmed participation in the 
Operation DOMINIC I series of atmospheric nuclear tests, and 
satisfying other factors including a positive dose estimate 
meets essential criteria.  Posterior subcapsular cataract is 
listed among the radiogenic diseases found under § 
3.311(b)(2)(i-xxiv).

Under § 3.311(e) (1998), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert, the United States Court of Appeals for Veterans 
Claims (Court) held, in essence, that the paragraph (e) (§ 
3.311(e)) factors must be considered in adjudicating a § 
3.311 case but that each of the factors need not be discussed 
or explicitly referred to in writing for the regulation to 
function logically.  Thus, the Board may rely upon the VA C&P 
Service Director (designee of VA Under Secretary for 
Benefits) responses that followed VA medical opinions that 
relied on published scientific or medical evidence and 
discussed the § 3.311(e) factors dispositive of the claims 
based on ionizing radiation exposure.

The Board must point out that the sole basis for service 
connection relies upon the liberal provisions for claims 
based upon ionizing radiation exposure, as it is not 
contended otherwise.  Posterior subcapsular cataract was 
initially reported in 1988.  The opinion of the physician 
designee of the VA Under Secretary for Health, and the VA C&P 
Service Director appear to meet the Hilkert standard.  There 
is no dispute about certain facts, the posterior subcapsular 
cataract was initially reported 26 years after the exposure 
to ionizing radiation in service (Operation DOMINIC I), 

The VA medical opinion in 1995 discussed each of the 
dispositive factors listed in § 3.311(e) in light of 
pertinent information regarding the veteran's exposure and 
the disease in the formulation of the medical opinion that 
found it was unlikely the veteran's posterior subcapsular 
cataract could be attributed to exposure to ionizing 
radiation in service.  



The VA C&P Service Director concurred with the conclusion 
reached and in so doing relied on probative evidence that 
considered the relevant factors and emphasized those 
dispositive of the claim based upon exposure to ionizing 
radiation.

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

As noted above, the only evidence rendering an opinion as to 
whether the veteran's inservice radiation exposure caused his 
posterior subcapsular cataract is the veteran's own opinion.  
The veteran is clearly asserting a fact that is beyond his 
competence to do so.  Espiritu, King.

The record does not contain competent medical evidence of 
direct causation of the veteran's posterior subcapsular 
cataract claimed to be the result of radiation exposure in 
service.  The most recent medical opinion from a VA physician 
of record notes that there was no evidence that the veteran's 
eye symptomatology variously diagnosed was related to 
radiation exposure of any kind.

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's posterior subcapsular cataract 
is related to his exposure to ionizing radiation or flash 
from the nuclear explosion in service.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for posterior subcapsular 
cataract as secondary to radiation exposure is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

